Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 1 of 70




                                     United StatesDistrictCourt
                                     Southern DistrittofFlorida

                                           MiamiDi
                                                 vi
                                                  si
                                                   on                          höh-F)t% 7Q to%
UNITED STATESOF AM ERICA,

                                                            CASENo.29 - jD BY                           D.C.
                                                                                 JdL 2? 2022
AlbertCam pbellIII                                                                ANGELA E.NOBLE
                                                                                 Ct-ERK tJ.s DlsT cT.
M ovant.                                                                         s.E).(
                                                                                      31
                                                                                       rFLA.-MiAMI



                       M OTION TO TERM INATESUPERVISED RELEASED AFTER

                            CO M PLETION O FO NE-YEAR O FSUPERVISION

                             PURSUANT TO TITLE 18 U.S.C.S 3583(e)(11
NOW COM ESAlbertCam pbell111,appearing pro se,and filesthisM otiontoTerm inateSupervised Release,
pursuantto U.S.C.3583(e)(1).


                                           INTRO DUG ION

Thedistrictcourtenjoys''broad discretion''when,after''takling)intoaccountavarietyofconsiderations,
including the nature ofthe offense and the history ofthe offender,aswellasany implicationsofpublic
safety and deterrence,'?itdischargesa defendant'ssupervised release.See United Statesv.Jeanes,150
F.3d 548,484 (5thcir1998).''These (factors)are Iargelythesame considerationsthecourtmustassess
when im posing theoriginalsentence.''Id.

Title 18 U.S.C.3583(e)(1)statesthat:''Thecourtmay,afterconsidering the factorssetforth in section
(a)(I),(a)(2)(B),(a)(2)(C),(a)(4),(a)(5),and(a)(6),terminateaterm ofsupervisedreleaseanddischargethe
person released atany tim e afterthe expiration ofone yearofsupervised release ...ifitissatisfied that
suchactioniswarrantedbythepersonreleased andthe interestofjustice.''
''Claimsofinjusticeorunfairnessmaybeproperlyevaluated-asonefactoramongmany-undertheboard
and generaldirectiveof3583(e)(1).''Jeanesat484-485.However,thecourtmustbe''satisfied thatsuch
actioniswarrantedbytheconductofthedefendantand intheinterestofjustice.''Id.
Asthe Supreme Courthasnoted:

(3538(e)(1))istheunequivocalprovisionforendingtheterm ofsupervisedreleasewithoutthepossibility
of its reim postion or continuation at a Iater time.Congress wrote that when a court finds that a
defendant'sconductandtheinterestofjusticewarrantit,thecourtmay''terminateaterm ofsupervised
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 2 of 70




release and discharge the person released,''once atIeasta yearofrelease time hasbeenserved.Johnson
v.UnitedStates,529U.S.694,120 S.Ct.370,146L.Ed.2d727,738 (2000).


                                            DISCUSSION
M ovantAlbertCam pbellIlIrespectfully asksthiscourttoterm inate hissupervised release forhis
''conduct''whileonsupervised release andinthe ''interestofjustice.'


M r.Campbellhasshownexemplarypost-convictionadjustmentand conductinhissupervision
responsibilities.He hasfully com plied withthe court'sexpressterm sofsupervision,including abstaining
from druguse(asevidenced byhiscontinued''clean''drug monitoring),fullyobeyingthe Iaw,and
diligently com plying with the requirem entsofthe Probation Department.M r.Cam pbellhastried to Iive
a productive Iifestyle by holding steadyem ploym entw hile supporting himself.




W henevaluating hisoffense conduct,criminalhistory,and potentialforfurthercrimes,M r.Cam pbell
believesthiscourtcan find thathisfuture and continued supervision isnotrequired because he m eets
the criteria,assuggested bythe U.S.Adm inistrati
                                               ve Ofsice ofthe courts,forearly term ination,w hich
include:'Iaw-abiding behavior,fullcompliance with the conditionsofsupervision,and a responsible,
productive Iifestyle.''See Publication109,p.3741993),U.S.AdministrativeOfficeofCourts.See also,
Publication109,Chapter111,p.19-21(2007 Revision)Mr.CampbellmeetsalIofthefollowingsuggested
criteriafrom Publication 109 (p.20):
       Stablecommunityreintegration (e.g.,residence,family,employment);
       Progressivestridestowardsupervisionobjectivesand incompliancewithalIconditionsof
      supervision;
   3. No aggravated role in the offense ofconviction;
   4. No historyof(e.g.,sexuallyassaultive,predatorybehavior,ordomesticviolence);
   5. No recentarrestsorconvictions(including unresolved pendingcharges),orongoing,
      uninterrupted patternsofcriminalconduct);
   6. No recentevidenceofalcoholordrugabusel;
   7. No recentpsychiatricepisodes);
   8. No identifiable riskto the safety ofany identifiable victim;and
   9. No identifiable risktopublicsafetybased ontheRiskPredictionindex(RPI).




                                                  2
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 3 of 70




                                         CONCLUSTION


W HEREFORE,prem isesconsidered,M r.Cam pbellasksthiscourtto term inate hissupervised release
term earlyforthe aforem entioned reasons.

                         ,

DATED:       zv, J j' y y
RespectfullySubmitted,


M r.AlbertCam pbell111,Pro Se


351 NW 201Ststreet

M iam i,FL33169




                                     CERTIFICATE OFSERVICE


IMr.Albertcampbell111,herebycertifythatatrueandcorrectcopyoftheforegoing Motiontp
Term'nateSupervisedReleasewasserved,viaU.s.Mail,tothefollowingpartiesonthisX '' dayof
     X/$Z,                   ,2020

The Honorable Darrin P.Gayles
400 N.M iam iFL33128




              '
                   Ww
AlbertCam pbell1II
 351 NW 201Ststreet

 M iam i,FL33169

 (786)858-2283
      Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 4 of 70



                                     B OARD D F C D UNTY C OM M ISSID NERS
                                                        Af.&
                                               O FFIC E O F THE C HAIR



Chairwoman
Audrey M .Edmonson

ViceCimirwoman         A pril23,2020
RebecaSosa
                       To whom itm ay concern:

BarbaraJ.Jordan        I nm contacting you in reference to A lbert Cam pbell, a com m unity activist in
District1              M iami-DadeCotmty.lam reachingouttoyou asyou deliberateAlbertCam pbell's
                       early term ination of Supervised Release and ask for your m ercy and ftzll
Jean M onestime
District2              consideration ofhisrequest.

SallyA.Heyman          Im et A lbertCam pbellin m y professionalcapacity as a Com m issioner in M inm i-
Diskict4               D ade County alm osttwo yearsago.H e hasbeen notlting butsincere and supportive
                       ofm y endeavorsto create a safe County where residentscan live,w ork and play.l
Eileen Higgins
District5              depend on him when 1need help and assistancedlzring num erouscom m lm ity issues,
                       especially in areasofm y D istrictwith a disadvantaged population.M oreover,and
XavierL.Suarez         equally as im portant, A lbert is a m em ber of the Circle of Brotherhood, a
District7
                       com m tm ity-based organization thatprovides technicalsupportto m en ofa11ages
Danielle Levine Cava   throughout M inm i-D ade County.Through this organization,he has becom e our
District8              com m unity partner in the efforts to see m en thathave m ade m istakes tlourish and
DennisC.M oss          provide m uch needed opportunitiesto m any ofthe underserved.
District9
                       A lthough them ostim portantthing in A lbert'slife isundoubtedly hisfam ily,he has
JavierD.Souto          tirelessly given to this com m unity by assisting in endeavors wherever he m ay find
District10             them .H e has em bodied the term Cdgiving back.''
JoeA.M artinez         lrespectyourthoughtfulnessand fairnessin thisprocessand hopeyou w illconsider
Ilistrict11
                       tllisinformation asyou contemplatehis early term ination ofSupetwised Release.
Jose içpepe''Diaz      N otwithstanding,whatever the outcom e,I w ant itto be know n that1 believe in
District12             A lbertasa respected and active pm icipantin thiscom m unity and ifrehabilitation
Esteban Bovo,Jr.       and reentry in a positive manner is pal4 ofyou. r criteria,you have an excellent
Diskict13              candidate in A lbertCam pbell.Thank you fortaking the tim e to hear m y thoughts
                       on thism atter.


                       Sincerely


                       Audr   .        onson
                       Ch m om an


           StephenP.Clark Center.111N.W.lstStreet,Suite220 *M iami,Florida33128*(305)375-5393 .Fax(305)372-6104
          JosephCalebCenter*5400N.W.22ndAvenue,Suite701.Miami,Florida33142 œ(305)636-2331.Fax(305)638-6906
          Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 5 of 70

                                                       .   # *        #                      #                    # #
  (/1v;'
       >cpc''.zr!;!ttur4'???'s
        1;)(.?.$1'z'el.3
                                                                                     #      # #         #*          *    #   #


SuperintendentofSchools                                                                           M iam i-Dade County SchoolBoard
A/berto M.Carvalho                                                                                     PerlaTabaresHantmqn,Chair
                                                                                                       DL SteveGallon 111,Wj'eChair
                                                                                                      DnDorothyBendross-Mlndingall
                                                                                                                     Susie $4 Castlllo
                                                                                                             Dr.Lawrence S.Feldman
                                                                                                                      Dc Martin Sarp
                                                                                                                    Dr.LubbyNavqrro
                                                                                                                      Dc Marta Perez
                                                                                                                      MariTereRojas




         M ay 1,2020



         To W hom ItM ay Concern:
         Iam pleased to subm itthis Ietterofsuppod on behal      fofM r.Albed Cam pbellas he seeks
         early term ination ofhis Supervised Release.Ihave know n M r.Cam pbellformore than 2
         years and had the opportunity to watch him re-establish him self,im prove his Ii   fe and
         dedicate his tim e in serving his com m unity w ith Iove and respect.

         As an individualw ho has know n dark years in a penitentiary,M r.Cam pbeilhas emerged
         w ith a new purpose and drive.He is a hard workerand conveys undeniable determ ination
         to m ake a positive im pact in alIof his endeavors.Over the years, lconsistently saw
         evidence of his passion, caring, com m itm ent and persistence to the Circle of
         Brotherhood's m ission in solving ourcom m unity problem s and making ourneighborhood
         a saferplace to Iive. M r.Cam pbellhas worked hard to rebuild his Iife and create a good
         reputation.He has also becom e one ofthe bestexam ples ofredem ption in M iam i-Dade
         County.He is an inspiration forso m any.

           Mr.AlbertCampbellhas exemplified the willto turn his Iife around,and Ijoin my voice
           with a Iong Iist of com m unity Ieaders who suppod his m otion. He has m y highest
           recom mendation. Please do not hesitate to contact m e w ith any questions at
           305.995.2311.

           S incerely,


              CI   WF                '        - ''
                                              '
                                 (                     '(

           Dr.Dorothy Bendross-M indingall
           SchoolBoard M em ber,District2


                                     School8oard Administration Building * 1450 N.E.2ndAvenue @ M iam i
                                                                                                      ,FL 33132
                                                      305-995-1000 * www.dadeschools.net
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 6 of 70




                Sec        Ccxwwx                 u's'       r? ,1 tu't cévrc zxc.
             CH IJRCH C O M M RTM ENT SEFELLO W SH IP,FOR G TVEN ESS A ND H UM ILITY''
                               4343 NW 17 Avenue,M iam i,Florida 33142
                                      Church O rsce305-638-1789
                                          Fax 305-638-1886
                                             JEFFREY L.M ACK -PASI'OR

   Apri!23,2020


   To W hom ltM ay Concern,


   dtisan hcnorto writethisreference Ietteron behalfofourfriend,M r,AlbertCam pbell. M r.Cam pbelli  s
    averyhelpfuland respectfulperson inourcomm unity.You can alwaysrelyon him to comethroughon
   difficultsituations,Since I've known him,he'sbeen reliable,faithful,and com mitted to change this
    com m unity.
   M r.Campbellisa m emberofthe ''Grcle o./Brotherhood,'
                                                       'where lserveasthe President.Heisoneof
   ourspoke personsforourtrainingforvariousorganizati onssuchas,M iam i-Dade Poiice Cadet,Citycf
   M iam iPolice Cadets,PublicDefendersOffice,etc.lwasalso inspired and im pressed ashe com m itted to
   bepartofthe ('blungerNl
                         'nep''whichwasagroupofnine(9)menwho publiclywentonahungerstrike
   forovertwenty(20)daysto bringawarenesstogunviolenceinourcommunity.Heisalsothecontact
   personfor''MothersolMurdered Childrenz'
   He isa leaderand ateam player,who i
                                     sIoved byaIIagesinthe com munity,and we are blessed to Iove
   him and w orkby hisside.


   Sincerely,

   +    y'                        '


   PastorJeffrey L.M ack    '




         Chuxl lClerk       Chainnen,Deacon/sMinis?ry    Chafrman,TyuslcaMz
                                                                          nistry   churcjAdminfstralorlrcasurcr
         La-lbnia Bziley    Dea.MilronCoflkt             I.i1Iî:Mccra:             oea, ArnollJ.xrljy
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 7 of 70




M r.Cam pbellhas risen into the ranks ofleadership and serves as one ofourexecutive
m em bers.He helps Iead ourcivilservantpolice trainings,serves as a representative on
radio and television and has acquired worldw ide notoriety as a m em berofThe Hunger
9.He was one of nine mem bers ofour organization thatem barked upon a 21 and %
day Hunger Strike against gun violence. M r.Cam pbell has accum ulated more than
1,500 hours of com m unity service and has effectively helped transform the Iives of
hundreds of young m en through mentoring and instruction.Iw holeheadedly endorse
the characterand reputation ofthis greatgiftfrom God;who is playing a m ore than vital
role in the redevelopm entofour com m unity and transform ation of our mostdisparate
youth.W e need a thousand m ore AlbertCam pbells and he is helping us develop them .

Sincerely Subm itted,
     M ,,#n--n2
Lyle M uham mad
Executive Directorr ircle ofBrotherhood
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 8 of 70




 April28,2020



 To w hom itm ay concern:

  Florida Parents ofM urdered Children is a Iocalorganization thatIobbies for
  state and localIegislation to m ake ourcom m unities saferand we advocate
  forservices offam ilies thathave been im pacted by gun violence.W e are not
  a 501 C3 organization,buta group ofsurvivors ofM urdered Children trying
  to m ake a difference in Florida.

  Iconfirm thatIhave known M r.Albed Cam pbellfor3 years.M r.Cam pbellis
  an active participant with Florida Parents of M urdered Children. He
  participates by advocating and planning with Florida Parents of M urdered
  Children as needed.

  AtalItim es Ihave found M r.Cam pbellto be dependable,hardw orking and
  honest. M r.C am pbellis a Ieader in M iam i=Dade C ounty,he's respected by
  Pastors, Political Leaders, Advocates and an exam ple to our youth and
  young adults.


  Ifyou have any question,please do not hesitate to contact m e at786 286-
  1104.



  Sincerely,


    vwve/v       ezww
  Tangela Sears,
  Founder/president
  Florida Parents of M urdered C hildren
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 9 of 70



                             1dElI.llE1EI.11dE1d111
                                    - .2I22tE2Fù21T8E28222.22C
                                & ClrcleofBrotherhood k.
                                                       uj
                                                        .Onebrotherlhood
                           51D NW 24thAvm Mir i.Fk33142lClrtl*oœ reh*rhood3e lt
                                                                              E
                                                                              pgmallxœn

                                                                                 June 24,2020
To:The Honorable
Darrin P.Gayles
400 N.M iam iFL33128


Filing a m otion forearly term ination ofsupervised release.M r.AlbertCam pbellcase num ber
294-0053.


DearJudge,
First,Iet m e start by thanking you foryourservice to the com m unity and the residents ofyour
jurisdiction.M y name isLeroyJonesIwasborn inSavannah Georgia.M yfam ilyand lm oved to
M iam iFlorida w hen Iw as 9 yearsofage.I'm now 55 yearsofage.Ibeen m arried for17 yearsto
a beautifulw om an w hom Igrew up with in governm ent housing.l'm also a fatherand
stepfatherof 11 children.Forthe record I'm also a form erconvicted felon w ho recently receive
m y restoration ofm y voting rights by the governorofthe State ofFlorida and hiscabinetIast
year.lm ustsay m y life started offrough,butldon't blam e anyone,and 1take fullresponsibility
for m y past.I'm also a strong believerit's nothow you startthe race but how you finish it.
Through diligence and hard work,I?m now being called by som e the m ost respected and active
grassrootsm allbusiness ow ners and com m unity organizers in M iam i-Dade County.M y work
has been featured w ellover300 tim esin variousnew spapers,and lhave received over50
plaquesand certificatesform y services.M y organization,Neighborsand NeighborsAssociates
isresponsible forcreating governm ent program s have gained nationalattention.

Iserve m y com m unity w hole heartedly and to date have donated at least35% ofmy incom e
back into the neighborhood on a yearly basis.M y w ork hasbeen noticed and praised by Iocal
elected officialsw ho have soughtto im plem entm y program sw ithin theirareas.
Ihave aIIthese accreditations and praises,and second to being a greatdad and a super
husband,m y greatestachievem enttoday is being the Iead organizerfora very young
organization called the Circle ofBrotherhood;w hich is a sm allgrass rootorganization
com prised ofm en w orking hard to solve problem s in ourcom m unity.
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 10 of 70




 W e Iike to say w e have guys in ourgroup w hose backgrounds range from the suitesto the
 streets.W e have m en in ourorganization w hom have neverseen orbeen in the back ofa police
 carto m en w ho have done over20 years in prison.
 Therefore,Iam proud to w rite this Letteron behalfofM r.AlbertCam pbell,a very proud and
 active m em berofthe Circle ofBrotherhood.Because ofhisprofessionalism he hasadvanced
 quickly w ithin the organization and been elected asouroficialgreeterforaIIofourm eetings
 and eventsw e host.He hasgained the respectofexecutive m em bers and the adm iration of
 new incom ing m em bers.The entire team looks up to him and respecthiscom m itm ent and
 dedicationshe displayswhile participating ineverg hingwe do.It'sa blessingto have a man of
 his caliberin ourorganization.
 M any ofourgroup m em bers respecthis background and upbringing.He hasinspired othersto
 change theirw ay ofthinking so dram atically to w here m osthave developed the beliefto
 becom e givers and nottakersunto the com m unity.
 Believe it ornot,even w ith aIIm y accom plishm ents,he'sbecom ing a role m odelin m y Iife.
 He often m entionsabouthow gratefulhe isforbeing given the opportunity to w orkfor
 Neighbors and Neighbors Association a non-profitorganization thatprovidesfinancialand
 technicalassistance to qualified sm allbusinessesapproved to receive dedicated funding
 through M iam i-Dade County.Alberthas an am azing convincing pow erand he Ieads by exam ple.
 He isone ofthe m em bersofthe hunger9,a hungerstrike againstgun violence.Albert proudly
 says ''being a partofthe hunger9 is one ofhisgreatestaccom plishm ents as a com m unity
 activist''. For21 days M r.Cam pbelland the hunger9 w entw ithoutfood,Iived in a m akeshift
 tenton the cornerof62ndst and NW 12thAve.,right acrossfrom the notorious Liberty City
 Housing projectsalso know nasthe porkn beans.Duringthe 21-day hungerstrike M r.Cam pbell
 gained supportfrom the M ayorofM iam iDade County,Com m issionerSuarez w ho also invited
 M r.Cam pbelland hisw ife to his hom e fordinner,and a hostofdignitary hasgiven M r.
 Cam pbelltheirsupport.
 In closing yourhonor,Ihave no doubtin m y m ind that M r.Cam pbellisgoing to continue to be
 an upright citizen thateveryone in hiscom m unity w illcontinue to Adm ire.
 Ihave enclosed som e inform ation aboutm yselfasw ellasa few photosofM r.Cam pbells
 participation in the COB.
 Ithank you foryourtim e and consideration regarding this m atterand hope thatyou w ould
 grantin ourfavorforearly term ination ofhissupervised release.
 Respectfully,
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 11 of 70




Leroy Jones
Ifyou have any questions,please give m e a callat305-993-9470


Please Note:Here are Iinksto provide m ore inform ation aboutm e and the organization.
Testim onialLink:
https://drive.google.com/file/d/lH7FlArpiELL3lzvEHyD7Rqzou6spurNW/view?usp=drivesdk
Leroy Jones:Google Leroy Jones M iam iorLeroy Jones NANA
Circle ofBrotherhood:Facebook- Circle ofBrotherhood
Circle ofReality Law Enforcem entTraining:
https'
     .//www.nbcm iam i.com/on-air/as-seen-on/circle-of-Brotherhood-Training-
Proaram M iam i-488200551.htm I

Miamihungerstrikersreceivesupportfrom MarchforOurLivesmembers-W SVN 7NewsIMiami
News,W eather,SportsIFortLauderdale
httns://wsvn.com/news/local/m iam i-hunRer-strikers-receive-support-from-march-for-our-lives-
m embers/
https://www.locallo.com/news/local/miami/aroup-s-hunRer-strike-aaainst-aun-viol
                                                                              ence-raised-
aw areness-protester-savs

https'
     .//thinkpronress.orn/nine-black-m en-hunner-strike-nun-violence-m iam i-florida-
1a6adc999662/
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 12 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 13 of 70
          Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 14 of 70


                                                                                                                                                                                                        ;:.
                                                                                                                                                                                                          Jt
                                                                                                                                                                                                           ..6
                                                                                                                                                                                                             1:'



                                                                                                                                                                                                                                                          j.              .



               .;.. ..                                                                                                                                                                                      T'q..
                  .      ...                                  .                                                                                                                             ...                                                                                       . tùp
                                                                                                                                                                                                                                                                                        i xl
                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                          yk
                                                                                                                                                                                                                                                                                           Ljl
                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                       L
                                                                                                                                                                       ?
.                                                                                                                      .                                              ..
                                                                                                                                                                     ;yl                                                                                                                  .

                     .         .
                                    ..
                                     j.                 ..k..                                ........ ..      )Jv.jji
                                                                                                                    li
                                                                                                                     si
                                                                                                                      vty
                                                                                                       ,......' vëtt.jt.
                                                                                                       ;                  jy                                         '9.                                                                                                                   '
          .      .       .u.....w..t...k   .
                                                                                  j.7                     y             ..kt
                                                                                                                            .:..à#;




                                                                                                                                                                                      :)
                                                                                                                                                                                       :;
                                                                                                                                                                           .f
                                                                                                                                                                            ';u...;
                                                                                                                                                                                  (t..
                                                                                                                                                                                     C.h'




                                                                   ----------                # Aar(                                                                                                                                                                 'Y)'         '''t
                                                                             -
                                                                                        -.---.                                 .                                                                                                                                .. .. .-J
                                                                                                                                                                                                                                                                        J     xJ
                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                é4!
                                                                                                                                                                                                                                                                                  .,.
              . -.                                                                                                                                                                                                             t.                              (.               e@
                                                                                                                                                                                                                                                                                 j '
                                                             A .                                                                                                                                  ?*'              INANEFFQRTTBSD PGUNVIQLENCE                                  '
                                                                                                                                                                                                                                                                                .+jn'
                                                                                                                                                                                                                                                                                  .  V 'è
                                                                                                                                                                                                                                                                                       i  l
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                     '-'i,.
                                                                                                                                                                                                                                                                                    tp    ;
                                                                                                                                                                                  .               #                                                                              oc.>            r
                                                '. .  Vpj.
                                                   ... - .
                                                                                                                                                                       .
                                                                                                                                                                       ztk-akjjj
                                                                                                                                                                               .j
                                                                                                                                                                                .j
                                                                                                                                                                                 j
                                                                                                                                                                                 !cj
                                                                                                                                                                                                                    q                                                           j
                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                 j:
                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                  :i
                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                   ;j
                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                    ;y
                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                       ..y;;
                                                                                                                                                                                                                                                                                      .y
                                                                                                                                                                                                                                                                                       . ''
                                               ..  j;
                                                    - .a..;.5
                                                         .. '
                                                             r..                                                                                                                                                                   .                                            :#;.
                                                                                                                                                                                                                                                                                  ..
                                                .        .... '
                                                ..       .    zt                                                                                                                                                                        j
                                               ':
                                                t?îLë
                                                    ''1L2.    ''                                                                                                               '?.
                                                                                                                                                                               j        '. .2.'; 1('1 ..1..'!;
                                                                                                                                                                                                             j            '            '@     tIt.
                                                                                                                                                                                                                                                 't
                                               .                                                                                                                       .
                                                                                                                                                                        j.u
                                                                                                                                                                       ..          C.' $.
                                                                                                                                                                                 ?..    p' .
                                                                                                                                                                                           a' J:t.
                                                                                                                                                                                            yt(
                                                                                                                                                                                              s  ullt.
                                                                                                                                                                                                 '   ai'
                                                                                                                                                                                                                                            ''1
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                       s
.
k
@
!
)
'l
 t
 y
 a:
k.
  @  .'
                                                                                                                                                                       .,-
                                                                                                                                                                           j
                                                                                                                                                                           ,
                                                                                                                                                                           ;                                  ...       $',.                                                    .
                                                                                                                                                                                                                                                                                ; e
                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                  +'-
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    j;
                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                     l
Lw'i';ke                                                                                               )t2
                                                                                                 $,'7.f' ë,
                                                                                                          x.      'j..                                                                                                                                                '
s,
                                                                                                   fh
                                                                                                    .s'
                                                                                                      . 'ît.xs .sn,'t,.
                                                                                                                      $
                                                                                                                      tj
                                                                                                                                                                                                  i                            .                      '
                                                                   '
                                                                   ' ;uE.
                                                                   :        'kprly
                                                                        ,.'èt    ...t
                                                                                 j  !k,
                                                                                      k;j' .,qjjj.
                                                                                         ..'     j'
                                                                                                  jjtriy
                                                                                                       kj
                                                                                                        v.. '. ..; $..t'
                                                                                                                       8j1
                                                                                                                         .V
                                                                                                                         l;@,r;t
                                                                                                                               @1
                                                                                                                                .!l  t.
                                                                                                                                  k@lk
                                                                                                                                  .   ..:k. .
                                                                                                                                      '                                                                     '
                                                                                           ..:.p                 .jjtk .1jjiu..              a
                                                                                                                   !q
                                                                                                                  r.                         ..


                                                                                         f'C
                                                                                           ffr
                                                                                             ,,
                                                                                              .,
                                                                                               x                   ''        ...:
                                                                                                                                .;
                                                                                                                                 :ë'
                                                                                                                                 ;
                                                                                                                                 . ë.
                                                                                                                                    r!
                                                                                                                                     Il
                                                                                                                                     ;kr
                                                                                                                                       :jr
                                                                                                                                         (f. . .....)
                                                                                                                                         .                       l                                                                                              .
                                                                                         ''
                                                                                         . .  'ki.
                                                                                              :  lk'
                                                                                                 , .ê.
                                                                                                     l4
                                                                                                      .04
                                                                                                        21
                                                                                                         :t
                                                                                                          1k
                                                                                                          'l'
                                                                                                            l1 èd..43..j
                                                                                                             t11       jj
                                                                                                                       gk.:'
                                                                                                                        '  t:'
                                                                                                                             . -.ù.       .1
                                                                                                                                          .t1!j
                                                                                                                                             C
                                                                                                                                             l:j
                                                                                                                                              ' ;'..
                                                                                                                                                )  '$f..''''.:                                                                                                      ''.
                                                                                                        ..#
                                                                                                          j                                .    .. . :j         j                                                                                                     '
                                                                                                          .))                              ;1'
                                                                                                                                             j
                                                                                                                                             :.....;. hjji?j
                                                                                                                                                           si(  j)
                                                                                                                                                             ;(il
                                                                                                                                                             !   .
                                                                                      ae                                                  +            ;
                                                                       t)'           -           *.                    '
                                                                                 ;k.... .6                                                                                                                    t;
                 Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 15 of 70




                                                                                                           #
                                                . ,
                                                  ï
                                                  g
                                                  ;..                                                  #.
                                                  j
                                                  yv                                                   e
                                          qt.
                                                                                               #
                                                      ..                                               #
         * e                                                                 .
                                                                                               #
         *
                                                           .
                                                                                      .   J
                                                                                          t
                                                                                     ...j,t.
                                                                                               #

'
             -
                     *                                         ..                              # .'
             A =.                                                                ;
             k
             .

    ..
                 +
                 ei
                                                                        .*                         *
h'                                                                  .
         .
         *
                                                                                                       #       #4

         +                                                          .
         +                                                          '
                 +
         *+
                         +




                               b:
                                'j
                                  b
                                  E
                                 ..
                                 4k
                             !14
                             .  4 l.l
                                    ..'




                                                                                                       +

                                                                                                            #




                                                 +
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 16 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 17 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 18 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 19 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 20 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 21 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 22 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 23 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 24 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 25 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 26 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 27 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 28 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 29 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 30 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 31 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 32 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 33 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 34 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 35 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 36 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 37 of 70




                                            1dElIllt!lE1ll11El11ll

  D peration H unger s trike
                        IN AN EFFO RT TO 5TO p GUN VIO LEN CE


    T H E H U N I ER 9            *y

               D$       ;u'
                          7'
                    .   jl:
                          h/f
                            '.
             %'
              -
              .,
               . y.                                                       (
                                                                          j
                                                                          t
                                                                          k
                                                                          ;
                                                                          ..-
                          '-                                         i-è'..
                    .
                          y                                      -      ,,.
                                                                         t        -
                    . .
                        5:                                                    .




                                       @                 @ *                      * *

               #                  .
                                  *                a .           @                                      j   .

                                             z                 @ *                    # z
      The greatest sacrifice isto deng one- lfin orderto bring
        aw arenessto a cause ordilem o that one O lieves in!

               M O W                                   - U M T IL
                          * @ *   *        * * *   *     @   *                    *     *   @ * @   *

         e
         *



              # p ea ce m a ke rs # th e h u n g e rg
                   A aveo u rco m m u nfty

  TTT.(I2(kEûFù2QT8E28ûûp.û2$
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 38 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 39 of 70



                           C pe                                                   iAm iC im e:
                                                                             #* '* - - * * * - wmM .-                            -.



                                                      . . '        ..
                                                                   .              ''
                                                                                                    y                                                              .

                                       #'         .
                                                  .
                                                      .
                                                            '
                                                          . 'A
                                                                   ..         ;.
                                                                                   y; y
                                                                                      .,
                                                                                       L.
                                                                                                     .
                                                                                                     y..
                                                                                                     ..
                                                                                                    ..
                                                                                                     .,
                                                                                                       j                s
                                                                                                                       ..
                                                                                                                                                         j
                                                                                                                                                    ...y...
                                                                                                                                                                                     @.s''
             n.'
           .. .
              ,: . . %r                      .                                '        ,.
                                                                                        .       .
                                                                                                y
                                                                                                .                           .
                                                                                                                                                                                     ..
            '         ..
                                             #.                                                                                            s ;+ày                                     ,. #
                                                                                                          .                                                                     .L

                  .
                           *                          .... 'x               ,:          .            Y .h..       # ..                                                      .
                                                                                                                                                                                           '

                                                                                                                                                                                            y,
                                       . .                                                                                                     ..
                       '    '
                           -. . .....o
                                                          ..
                                                                            '1'''                                  '                        '                      .                   '  .#' ..
             . .u          w..je.                 ,. .                           sv .
                                                                                   .                                                                               -'
                                                                                                                                                                    >....             y.
                                                                                                                                                                                      .        ...
                                                                                                                  .. .                                                          .                  ,4
                                                                                                                                           .
                                             ..   .                                                                                        ,         .                                .
                               .
                                   '
                                   t
                                              .                                             k                 '                   t.
                                                                                                                                  .                   b @
                                                                                            .

                               f    ..'
                                    . .
                                        yr                                     :                                            .y
                                                                                                                                                              I
                                                                                                                                                              ..       .


                                    .x
                                    .
                                     k
                                     ï.                                                                                                                                                                 j
                                       e                                                                                              18                                    ,       .p. %               ;



                      B O DY O F SM R IFIC E B Y


          BRBTKERS

      .                                    ..                 J9        )
                                                                                                              FAM IIY SFA KS ANM VEK:
          ' . .::
                . '
          ())..        .




      j.
'




        Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 40 of 70




                 k  .
                 '(;' '
                    .                                                                                       ''
                 1
                 :
                 .
                 ,
                 i;.
              cxsC..7jp.                                                                                                                                                                                                               jpj
              'L(j3?k'
                     yt
                     é.'                                                                                                                                                                                                           .
                 .  iîi
                      y;z'


                                           .'
                                                                                                                                                               rœ
                                                                                                                                                               .
                                                                                                                                                                                      .       .
                                .
                            .)E)?z'                                                                                                       ..            -#... i.
                                                                                                                                                        .
                            5è
                             .lE.
                                è.                                                                                                                                          '

                                                                                                                                                                            ..   >
                     .
                .yty1'gl                                                                                                                  .                              ..'                                                             .
                        ...                                         yv....-.--..   .- .. . --   .
                                                                                                                         '                    '
                                                                                                                                                  ..                                              >$v.t
                                                                                                                                                                                                      .;6.ya..                 '
                                                                                                                                                                                                                               .        ..
                                                                                                                                                                                                                                         m
                             .>
                            ...J. .                                                             .
                                                                                                                 ,                                r
                                                                                                                                                  z
                                                                                                                                                  j
                                                                                                                                                  ,
                                                                                                                                                  ph;
                                                                                                                                                   k2                                                   .                                j
                2..1
                   /1
                   .;
                    (.
                     .  -                   * $
                                              *                                                                                               j                                                        '
                                    * e **                                                                                                                                                                                 .
                .
                (y%
                ' '.4.zj
                  t    ..                                                                                                                 )                                                                                              .y
                                      Y t- .                                                                                                                                                                                                 J
                        --,*                          >*                                                                                                                                                                   'jz-)!r'...%:
                                                                                                                                                                                                                           . :




                             ' - - *-
                                                œ*e                                                     .                                                                                                    y..'
                                    ..
                                     1.1t.1,1111
                                               !14
                                                 1.                                                 .                        é'
                                                                                                                              k:
                                                                                                                              y
                                                                                                                              ;kr
                                                                                                                                ..,                    - ...                                  .''.

                      ...:
                      e
                     ;
                     <  --.
                     '* *-
                            -
                                                  jjrjjjrjyjjjj
                                                      *- N
                                                         a-
                                                          u, <e-
                                                           v.,      w.
                                                              :.pr..a vo
                                                                     q.+  >..r..
                                                                        ,..   ?e
                                                                               - wc.,mm.ay
                                                                                            .
                                                                                     - - .v.pp ,u ... .'- -j
                                                                                              .t           j,-'-
                                                                                                               .
                                                                                                               ?,j
                                                                                                                 .
                                                                                                                 k
                                                                                                                 j
                                                                                                                 '.
                                                                                                                  -
                                                                                                                  ,- ---'> '''-t
                                                                                                                  .
                                                                                                                  '           .r-
                                                                                                                                      .
                                                                                                                                      ,
                                                                                                                                                                                                              --       '
                     , .,,,=             --..                                                ,              tw mr- - av .                                 .

                   ''.* . 1*:* * M P* *PCO.hy rjeans er.-         kgwp                                                                                                                                       vx >              we.-
                                                                                                                                                                                          .j.p                                ..  - x.
                                                                                                                                                          .                       .           l
                 . !  '- ..)
                           #.p, : xsrvxa o r,,
                                             pup.xskpyxz .,s .a.J ,:,t                                                                                                                       jk           Y
                      .
                         R -..-.--
                                   e m . - s
                                           tr
                                            eet#c
                                                m  s 'ese
                                                        w  .   i
                                                               /yy
                                                                 z     .
                                                                       4                                                      .           ,                                               .:L(
                                                                                                                                                                                             )(                        o yw o - w
                   ''
                      . .*    *    Y i
                                     f
                                     f P
                                       ev  Pa>  a lr'zxigi
                                                         z :    7                                                                                             q         ,                  ', s           ... ...xa-. ..w ....>
                                                                                                                                                                                                          *                   - - -
                                                                                                                                                                                                                                    >
                 '' - o - - t+tc.v- 1a:.ief4a.zxo'
                    w:                                            kills.a9.te.y'
                                                                               .oklçgl$* kr,4xltetl i
                                                                                                                                                                        ,
                                                                                                                                                                        J
                                                                                                                                                                                          .   .?
                                                                                                                                                                                              i
                                                                                                                                                                                              -
                                                                                                                                                                                                          -...-=
                                                                                                                                                                                                              .. . .-.--
                                                                                                                                                                                                                     -0 4
                J;.'''' pel- k
                   ., ,      W'm<*e
                                 ree*#e
                                      efeu
                                         -  '*c4
                                         h2 +  qy,
                                                 .
                                                Y'
                                                 -..
                                                   M.
                                                    .k' G                                                            '       ''                                         '.'v''                            *
                                                                                                                                                                                                          * * W Y W W-G-*'
                                                                                                                                                                                                           . .*- w -
                                    1*                            t#> Cœ AJ@ja'
                                                                              Ja5d++ dzqlfn
                                                                              .                                                                                              q.                            o -. .o xa-
                                                                                                                                                                                                           .         . e
                                                                                                                                                                                                                       xx -
                                                                                                                                                                                                                          ..
                                '
                     .. . - R>x.    '
                                    1o'- K t&7r   cgro lee
                                                                  #* at walmgn @x:at:1
                                                                                     x>rv-t*lg.
                                                                                             '*                                                                              #, ,,
                                                                                                                                                                              :
                                                                                                                                                                                                           - . *-- - - *
                       > - #*    y;.                                                                                                                                        ' '                              W R *.* W ..
                                                                                                                                                                                                                        W. *
                                    *>* >W CM*
                                            ma$ ! .                                                                                                                                                        '** X O. - .
                       '                                                                                                                                                      ,
                      't                          13r'G d                                                                                                         ;
                       W
                       : >-> #-*
                       k         *
                                 * ,pr ot
                                        o F+weû  +Mytorxx.                                                                                                        L              .                   '     + -        >  -Xo
                       .* e a    e o & Me?    -
                                              .W * >:xse                                                (
                                                                                                        '
                                                                                                        .                                                         '.,        ,,r                           e j- > a - -
                                 > et                                                                   i                                                                      '
                                                                                                                                                                               t                           -      - - . > .a
                      'Q * #:* N   1* > 'sc'mA,*3Y '%*eF%                                               Tee8*> 9*e * *e    *     * *    ** W
                      . ..       o yo w je w u tyr                                                                                                                                                           w e - - s - 's-
                       '':                          remoh?                                                 * H*T*F-- 4 *ë * 1î1 e - r*- *1* e                                                              *7T ''' * 'M e d W
    .
                     '* - 4* *kM ekr. a bzozœ e*
                                    th+ 9ueo we'ere rloar
                                                        q4                                              'emto D@t
                                                                                                                * h- p9-
                                                                                                                a      *M *
                                                                                                                          -                    G
                                                                                                                                               - U#
                                                                                                                                                  x Gfm f
                                                                                                                                                        > *>œ ie
                                                                                                                                                        -      joeo
                                                                                                                                                                  1*                                       *      .
                                                                                                                                                                                                           u ' * M êM * *Y
    '                .+ -.
                         > . 4. x. ,ew,aswasa*,
                                         n!   st
                                              xrdet
                                                  c
                                                  no*l
                                                     e6e
                                                       pz/
                                                         yok
                                                           x,
                                                            e'*re'
                                                              mx  dt
                                                                   ppmal'
                                                                .f**    we
                                                                         h'
                                                                          r
                                                                          .
                                                                          x.
                                                                           t.pe * - 1,
                                                                                     e M *- * > .
                                                                                                ,- *                                                                                                             w. .
                                                                                                                                                                                                                    x. .. > o
                    '    '-                      7* t  c #a1 ë tv'- k 6rt*''P bNlD* 64*                                                            LYVX '1i2* %
                 o-..,                               t                   laase .J1 xe
                                                                  wastxy.r           .1< ax ctr. f'o- zysteœ                                      e swœ cl- -                             kkFe zz Y - - e ke m l- - .
                                    *
                                    .      ***: Fd'o s.rtesatj-y,jp
                                                                  ..(> !maxka x       - p:.e pa% 5#y '5e-
                                                                                                        4- 4*?ie - * .- * - ' * '- 'œ% -
                    X                      rxvo 1+ txx re.                         .               e xpx..
                                                                                                        t   uos
                                                                                                         x ct% uj
                                                                                                                .o . a v.=..+. >       w w .k. .
                    e
                    .ï
                                        .-
                                        '        m*3t*#?*9*j.gytWi g*,
                                                                      C
                                                                      C
                                                                     me
                                                                         KV
                                                                         e.
                                                                            P
                                                                            sk
                                                                             .
                                                                             '
                                                                              l
                                                                              W
                                                                              cd
                                                                                 i V
                                                                                   t
                                                                                   '
                                                                                    '
                                                                                    V
                                                                                    *
                                                                                       CPWh'$ntW
                                                                                       ev      t
                                                                                               m
                                                                                                f
                                                                                                lG
                                                                                                 g.
                                                                                                  1     .
                                                                                                         >- 54s- m,qe :- '.- ..'% -- x->-=.
                                                                                                   ** t'the1-                                    ..
                         *                - v rremt.,sy , !,,.c,.
                                                                :e                                                              AG * e . .
              ',)kè. q'
                        .
                                             f:.alco ox *akLa:#jco4,c.t
                                                                      cswe !m !e* Y m3* 5aA '    hdh>*.
                                                                                                      M X*' /                             .-   a
                                                                                                                                                V*
                                                                                                                                                j.
                                                                                                                                                    *.
                      '                . @*' - vp% t.pr.zr'neu;.ax
                                                                 rt:ijy'. 4 #w7hk- > ?-   '
                                                                                          te.h,
                                                                  ..,antaz? to ress e.v 1- r-
                                                                                              e?eth+ !-    2*.n% tt
                                                                                                                  - K * .W Te ' e !0 M
                                                                                                   wem* r- * fo'* dti*m t- u -     e e .A d-         t
                    w .               ** 52* gyycan<!,    k *.K1X*           - xe- a:#urlecv lxl4ês z    .c
                                                                                                          .G * * 24               e e - ,- . - e rrf
                    .
                     .. îe   tK'
                               .e r,eer.
                                       4w.tr,ef:,-E'                                                                              5:-
                                                                                                                                    .*+4e*pur,1-. **- .* * -
                    *..                                .ak   -.('         l.&jv.,;qt                    fsn n tt* vxxle tv*1trc-                                     1* eeree
                   ' 4.- re
                     ....
                                      2-.gS   ::nt)jj.
                                                   t
                                                   .
                                                     kb.
                                                      . ..   '.ç(ksNi
                                                            -s         i#:- uv?h'*r                      vue:,x o eà aya my wx n.w .     'N> $*. ej krA e. 1- - - e
                                        t
                                        ,.
                                         j.
                                          j  ;    .F
                                                   : ,q, 1.               .
                  '' e. *- #. :&d 'iibi                -
                                                       -*'Jî-l'CYlllib,
                                                                      '13fifrj                           w *# - e r t- G * rœe krtxt5arhre- > .Y o* .e       @> - > > t- usjy
                                                                                                                                                  .
                                          'cFîà:bf*1V'
                      .. o A el $/r.i7 ..t.l)jct.t!:kt'',ee.J'''4e )w                                   ase I'                                      * 4-** cfte h+ : e 'O *4e s     - t  o$1M 2.4,
                         *- m&         H ' 1a .'m oa#.ur-vmuT3N '                *r
                                                                               )#' ,                        1- ve K# io - -                       e #:e1v> e.e$e- *> .' .- * *- x I**>r>$
                    .
                     '   44. xyt e as%ru         ?
                                                 *!*) 1f>:.         apzr'ta,3r1)                        tafh
                                                                                                           *:Dg                                   % '>      * 1a- w W ' tœ '
                   .
                 ... *
                          w . . a+> :l        fe?it'. re-u                                                     1W * O e . :                       > o Tw w e * a            œ o hp xvy yzsb.'t
                                                                                                                                                                                             eg?4.
                      '.
                                  X xya,s.'e qad -hz                 te*A*N2
                                                                              rAsiN
                                                                                                        #*
                                                                                                             3'
                                                                                                               ** H .'X YW  W                     M W..W   ;hxKa > . .+--u - e a ukaw e tx,y4s::.:j.
                   ,; * K. ja.       o men)       ru,nvz
                                                 xxwta- .
                                                            a t ,                                         . -.  uj.      jo w                     o..  .u
                                                                                                                                                        .4py... x              to. . onp. 24
                       . .        sswvjya,
              :
              C);.
              eyt
                 )e'
              ?t#E..
                 Ct#
                   E'..
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 41 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 42 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 43 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 44 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 45 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 46 of 70



O n behalfofT he H unger9 ,w e w ould Iike
to thank ourspecialsupporters w ho helped
out physically orfinancial,by having a
TH A N K YO U D IN N ER O N SAT U RDAY,
A PRIL 13,2019 at4 pm ,5120 N W 24th
A ve.,M iam i.You and O N E invited guestare
invited .Please Iet us know ifyou w illbe
able to attend so that accom m odations
can be m ade.A gain thank you forcaring
aboutus.FRO M BRO TH ER LERO Y,LEA D
O RG A N IZ ER
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 47 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 48 of 70
            Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 49 of 70




                .
                             j
                                         '
                                                 l
                                                 j ..                       -
                                                                            .
                                                                            ,
                                                                            '
                    .
                    ïb
                     l
                     j$'*
                        5
                        7
                        1
                        l
                        '
                        X
                        5
                        '
                        -                                                         t'
'
#-
.
    -
    '
        -

        .
                     ,

                     ,
                         )
                         .
                         .
                         .
                             )
                             '
                             .

                             .
                               jj.
                                     .
                                             '


                                                         ,.
                                                        '.
                                                            .
                                                           ..
                                                                              '




    )




                                 jjj                                                            .
                                             j
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 50 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 51 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 52 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 53 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 54 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 55 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 56 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 57 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 58 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 59 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 60 of 70
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 61 of 70




                      MeetingforthisThursdavJune25               VFi D*
                                                              Sttyb 1:%
  J 1 Keith Biggins
       .
                                           9:00-9:15       tt,
                                                             vgz.4i:Q lfwKVl ,
  Z 2.BigJim
  .

                                           10:00-10:15 ('
                                                        wzojvrgatauoq.l
                                                                      .             U,
                                                                                     ta
  Z 3.Toddricksutton tl-te2 Jx>
                             -
                             .             10:45-11:00 '< u
     4. NathanialJam es                    11:30-11:45- 1J'
                                                          .OD
  XZ 5  Luqm an Jones
       .
                                           12:30-12:45
      6.Eric Parker                        1:00-1:15
      7. Richard Sim m ons                 3:00-3: 13
                                                  ç
      8. M arvin Cam pbell                 5 :00-5:15                     .
                                                           K     Gnta-$        1'
                                                                          l
                                                                          Y .QO
       Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 62 of 70

                                           Referralto VocationalRehabilitation
<                 VocatbnalRehabilitati
                                      on(VR)isheretohel;individualswithdi
                                                                        sabili
                                                                             tiespreparefor,advancein,orretainempl
                                                                                            DateofReferral
                                                                                                                 oyment.

 NameofIndividual(Pleaseprint)                               DateofBirth            SocialSecurityNumber
 Address(Home)                                 City                         State            Zip
 Address(Mailing)                              City                         State            Zip
 TelephoneNumber I--IHome I
                          --ICel
                               l                      AdditipnalContactName
 Whatisthebestmethodofcontact?(Selectone)             AdditionalContactPhoneNumber
     f
     r---
        -l
         1E-mail I
                 --IMail                              Aldlt-i.
                                                         -   qp-
                                                               AlCprtpctE-mail
       '-
          Phb-ùè '
                 f-1Olher(specity)
 canVRleaveamessageatthenumberIisted                  Gender   I
                                                               --IMale I --IFemale
 above?           I--IYes I  --INo                             r-1Doesnotwi shtodiscloseorsel
                                                                                            f-identify
 E-mailAddress                                        Haveyoueverreceivedservicesfrom VR? U-lYes                 j
                                                                                                                 --jNo

 MaritalStatus       U-lDivorced U-1Married EducationLevel
 U-INeverMarried I  --ISeparated U-lWidowed
 Ethnicity                                     Race(CheckaIlthatapply)
       I--IHispanicorLatino                    I--1AmericanIntian/AlaskaNative I    --IAsian
       U-lNotHispanicorLatino                   U-1BlackorAfricanAmerican           U-1White
       (-1Doesnotwishtodiscloseorsel f-identi
                                            fy I-1NativeHawaiianorOtherPacifi clslander
                                                1
                                                --1Doesnotwi shtodiscloseorself-identify
  Accommodations
        Doyotkrequireanlnterpreter?             I
                                                --IYes,ASL        r-1Yesother,specifylanguage:
        Doyourequireanassi stiveIisteningdevice?                 I--IYes
        Doyourequiretranslateddocuments?                          f-lYes
        Doyourequireanyotheraccommotati    onsforyourimpairment? 1--1Yes Ifso,pleaseexplain:
  W hatim airment tevents ou from workin ?
  How canVR help youbecomeemployed?

  How did you hearaboutus?
  AgencyN endor/school:                         ContactPerson:                             Phone #:

Please complete this pagethen mailorturninthe referraltothe nearestVR office.Fora listofoffices,gotowww,rehabworks.
                                                                                                                  orq ant
thenclickon'dcontactUs'and then select'DirectoryofLocalVR Offi  cesandVendorsD;oryoumaycallourtollfree number
1-(800)-451-4327formoreinformati
                               on.
      Received Date :                                                                       outcomeofReferral
  g         1
            -7Phone r-1Mail r-1lnPerson I
                                        Z Fax                                               IZ completedApplication
  1 contactDate:               -       contactedby:                                         EEIDecidednottoapply
  *
  Y         EEIPhone E(()Letter iz InPerson                                                  Z MissedOrientati
                                                                                                             on
     Orientationscheduled: (Z Group I
  .? Add
                                      Z Individual Date:                                     I
                                                                                             Z Other
         iti
           onalNotes:

                                                      Page1of2                                          VRW3OO(3/2018)
         Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 63 of 70

                                             Referralto VocationalRehabilitation
R                   Vocati
                         onalRehabilitation(VR)i
                                               sheretohelpindivi
                                                               dualswithdisabili
                                                                               tiespreparefor,atvancein,orretainemployment.
                                                                                              DateofReferral
   NameofIndividual(Pleaseprint)                                  DateofBirth           SocialSecurityNumber
  Address(Home)                                  City                           State           Zip
  Address(Mailing)                               City                           State           Zip
  TelephoneNumber I
                  --1Home r-lcell                        AdditipnalcontactName
  whatisthebestmethodofcontact?(selectone) AdditionalcontactPhoneNumber
       r--IE-mail rn vail                                                                                                     -
      j--jpjjyj: f'
         -'    -   -lOlher(slecity)       '''
                                            Adl-i
                                                -
                                                ti99'?lCoBtvd E-mzil
  CanVRleaveamessageatthenumberîisted                    Gender   U-IMale (-1Female
  above?        I
                --IYes U-1No                                      I--IDoesnotwishtodiscl
                                                                                       oseorsel
                                                                                              f-identify
  E-mailAddress                                          Haveyoueverreceivedservicesfrom VR? u y:s                   g--jNo
  MaritalStatus     I--IDivorced U-1Marri et CducationLevel
  I
  --INeverMarried U-ISeparated I--IWidowed
  Ethnicity                                    Race(CheckaIIthatapply)
        I--IHisgani
                  corLatino                    g'
                                                -lAmericanIndian/AlaskaNative I--IAsian
        --1NotHispanicorLatino
        I                                      F-lBlackorAfricanAmeri can          I--IWhite
        I--IDoesnotwishtodiscloseorsel
                                     f-identi
                                            fy URNati veHawaiianorOtherPacificlslander
                                               r-lDoesnotwishtodiscl oseorself-identify
  Accommodations
         DoyourequireanInterpreter?               U-lYes,ASL           U-lYesother,specifyIanguage:
         Doyoureguireanassi  stiveIisteningdevice?                     U-1Yes
         Doyourequiretranslatettocuments?                              U-1Yes
         Doyourequireanyotheraccommodati     onsforyourimpairment?     U-lYes Ifso,pleaseexplain:
  W hatim airment revents ou from workin ?
  How canVR help you becomeemployed?

  How did you hearaboutus?
  AgencyN endor/school:                          ContactPerson:                              Phone#:

Please compl ete this page thenmailorturnin the referraltothe nearestVR offi
                                                                           ce. Fora Iistnfoffices,go towwwprehabworks.
                                                                                                                     orq and
then clickon 'ContactUs''antthenselect''DirectoryofLocalVR Oftices andVendorsn;oryou maycallourtollfree number
1-(200)-451-4327formoreinformation.
       Received Date :                                                                        outcomeofReferral
  y      1
         -.
          -1phone r-lMail ED Inperson ED Fax                                                  EDcompl
                                                                                                    etedApplication
  ! contactDate:
              ''
                                        contactedby:                                          EEIDeci
                                                                                                    dednottoapply
  *1          E'IPhone (
              ...      Z1Letter L lnperson                                                    EEIMissedOrientation
       OrientationScheduled: 1
                             -1 Group F-llndividual Date:                                     f-1Other
       AdditionalNotes:                              -
                                                                                                                          -




                                                         Page1of2                                        VRW3û0(3/2018)
       Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 64 of 70

                                          Referralto VocationalRehabilitation
<                VocationalRehabil
                                 itati
                                     on(VR)isheretohelpindi
                                                          vidualswithdisabilitiespreparefor,advancei
                                                                                                   n,orretainemployment.
                                                                                            DateofReferral
 NameofIndividual(Pleaseprint)                                  DateofBidh           SocialSecurityNumber
 Address(Home)                                City                           State           Zip
 Address(Mailing)                             City                           State           Zip
 TelephoneNumber F-1Home F7Cell                      AdditipnalContactName
 whatisthebestmethodofcontact?(Selectone) AdditionalContactPhoneNumber
     r
     f--l1E-mail 1-7 Mail                 Adlttipq-: CpptqctE-mail
                                                            -
                                                                                --.
      '- phtj't
              hè f-lOlher(specity)        -
 CanVRIeaveamessageatthenumberIisted      Gender I    --IMale U-lFemale
 above?            U-IYes U-INo                       r-1Doesnotwishtodiscloseorself-itentify
 E-mailAddress                            Haveyoueverreceivedservicesfrom VR? I       --IYes                     u No

  MaritalStatus      I
                     --IDivorced U-lMarried EducationLevel
  U-INeverMarried I --ISeparated U-1Widowed
  Ethnicity                                     Race(CheckaIIthatapply)
        U-lHispanicorLatino                     f--lAmericanIndian/Al
                                                                    askaNative U-lAsian
         F-INotHispanicorLatino                 U1BlackorAfricanAmerican            I
                                                                                    --IWhi
                                                                                         te
        U-1Doesnotwishtodiscloseorself-identify 1-R NativeHawaiianorOtherPacifi
                                                                              clslander
                                                U-lDoesnotwishtodiscloseorself-identify
  Accommodations
        DoyourequireanInterpreter?             û
                                               --1Yes,ASL     I
                                                              --1Yesother,specifylanguage:
        Doyourequireanassi stivelisteningdevi
                                            ce?              I--IYes
        Doyourequiretranslateddocuments?                      I
                                                              --IYes
        Doyourequireanyotheraccommodationsforyourimpairment? f--lYes Ifso,pleaseexplain:
  W hatim airment tevents oufrom workin ?
  How can VR helpyou become employed?

  How did you hearaboutus?
  AgencyN endor/school:                         ContactPerson:                             Phone#:

Pbase complete this page then mailorturninthe referraltothe nearestVR office.Fora listofoffices,go to www.rehabwûrks.ornant
thencli
      ckon '
           dcontactUs''andthen select''DirectoryofLocalVR Offices andVendorvc;oryou maycallourtollfree number
1-(800)-451-4327formoreinformation,
      Recei
          vet Date :                                                                        Outcome ofReferral
  g      E()Phone I
                  --IMail EIZIInPerson (Z Fax                                               EEIcompl
                                                                                                   etedApplication
  ! contactDate:                       contactedby:                                         Z Deci
                                                                                                 tednottoapply
  *R        i--lPhone E(lL-etter I
                                 L lnP-erson                                                Z
                                                                                            -
                                                                                               MissedOrientation
   à OrientationScheduled: L.
                            -1Group 1 1lndividual Date:                                     L-lOther
      AdditionalNotes:                                    -- - -                                                     --




                                                     Page1of2                                          VRW3û0(3/2018)
       Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 65 of 70
                                           Referralto VocationalRehabilitation
<                  Vocati
                        onalRehabilitati
                                       on(VR)isheretohelpindivi
                                                              dualswi
                                                                    thdisabili
                                                                             ti
                                                                              espreparefor,advancein,orretainemployment,
                                                                                           DateofReferral
 NameofIndividual(Pleaseprint)                                  DateofBirth           SocialSecurityNumber
 Address(Home)                                  City                          State           Zip
 Address(Mailing)                               City                          State           Zip
 TelephoneNumber I--IHome (
                          -lCell                        AdditipnalContactName
 whatisthebestmethodofcontact?(selectone) AdditionalcontactPhoneNumber
     1
     --1
     r-lE-mail 1
               --1
               --lMa
                  o'hil
                      er(specity)       - .- 1LtA!'?1çpr't'ctE-mail.
                                           A#.
       '-
             phtj-
                 '
                 h. ,
 CanVRleaveamessageatthenumberlisted                    Gender   I
                                                                 -'
                                                                  -IMale 1-7 Female
 above?        U-IYes U-INo                                      r-IDoesnotwishtotiscloseorself-identify
 E-mailAddress                                          Haveyoueverreceivedservicesfrom VR? U-1Yes                j
                                                                                                                  --jNo

 MaritalStatus       U-IDivorced U-1Married EducationLevel
 I
 --1NeverMarried I  --1Separated I
                                 --IWidowet
 Ethnicity                                    Race(Checkallthatapply)
       I--1HispanicorLatino                   i--1Ameri
                                                      canIndian/AlaskaNative      U-1Asian
        U-1NotHispani corLatino               U-1BlackorAfricanAmeri can          r-lWhite
        1
        -RDoesnotwishtodiscloseorself-identi
                                           fy 1-1NativeHawaiianorOtherPacificlslanter
                                               1
                                               -7 Doesnotwishtodiscloseorsel f-i
                                                                               tentify
  Accommodations
            Doyourequireanlnterpreter?              I
                                                    --IYes,ASL    I
                                                                  --IYesother,specifyIanguage:
            Doyourequireanassi stiveIisteningdevice?             U-1Yes
            Doyourequiretranslateddocuments?                     I--IYes
            Doyourequireanyotheraccommodationsforyourimpairment? I'
                                                                  --1Yes lfso,pleaseexplain:
  W hatim airment revents oufrom workin ?
  How canVR help you become employed?

  How did you hearaboutus?
  AgencyN endor/school:                          ContactPerson:                             Phone #:

Please completethispage then mailorturnin the referraltothe nearestVR offi
                                                                         ce.Fora listofoffices,go towww.rehabworks.om and
thenclickon'ContactUs''andthen select'DirectoryofLocalVR OfficesandVendorsn;oryoumaycal       lourtollfreenumber
1-(800)-451-4327formoreinformation.
       ReceivetDate :                                                                         outcome ofReferral
  y         I
            --1Phone I
                     --IMail I--IInPerson F-1Fax                                              I--ICompletedApplication
  ; contactDate;                        contactedby:                                          I
                                                                                              --IDecidednottoapply
   1            F-IPhone U-lLetter f--llnPerson                                               I
                                                                                              -IVissedOri
                                                                                                        entation
  *
  l Ori
      entationscheduled: r-1Group I
                                  --1lndivi
                                          dual Date;                           -              I--IOthe.
                                                                                                      r
       AdtitionalNotes:                                --

                                                            Page1of2                                      VRW3CO(3/2û18)
       Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 66 of 70

                                           Referralto VocationalRehabilitation
<                 Vocati
                       onalRehabilitation(7R)isheretohelpindividualswithtisabilitiespreparefor,atvancein,orretainempl
                                                                                               DateofReferral
                                                                                                                    oyment.

 NameofIndividual(Pleaseprint)                                     DateofBirth           SocialSecurityNumber
 Address(Home)                                  City                             State           Zip
 Address(Mailing)                               City                             State           Zip
 TelephoneNumber i--lHome I
                          --ICel
                               l                       AdditipnaiContactName
 Whatisthebestmethodofcontact?(Selectone) AdditionalContactPhcneNumber
     I--I
     r- 1E-mail 1
                --1Mail                   Aûl/ilj.
                                                 q(@ CvnMctE-mail
                                                           .
                                                                                            --
       --
         Phb-r
             hè f7 Olher(sjeci
                             ty)         '-
 canVRIeaveamessageatthenumberlisted      Gender 1-7 Male r71Female
 above?          I
                 --IYes I   --1No                     r-lDoesnotwi
                                                                 shtodiscloseorsel
                                                                                 f-identify
 E-maifAddress                            Haveyoueverreceivedservicesfrom VR? U-lYes u No

 MaritalStatus      I
                    --IDivorced 1-71Married EducationLevel
 !
 -7NeverMarried F-lSeparated U-IWidoWed
 Ethnicity                                      Race(CheckaIlthatapply)
       U-1HispanicorLatino                      (-1Americanlndian/AlaskaNative       I
                                                                                     ''-IAsian
       I--INotHispanicorLatino                  I--IBlackorAfricanAmerican           IT-IWhite
        U-1Doesnotwishtodiscloseorself-identify U1 NativeHawaiianorOtherPaci ficlslander
                                                U-1Doesnotwishtodi  scloseorself-identify
  Accomm odations
        DoyourequireanInterpreter?             I
                                               --IYes,ASL                 F71Yesother,specifyIanguage:
        DoyoureguireanassistiveIisteningtevice?                           F-IYes
        Doyourequiretranslatedtocuments?                                  U-1Yes
        Doyourequireanyotheraccommodationsforyourimpairment?              f-lYes lfso,pleaseexplain:
  W hatim airment tevents ou from workin 9
  How can VR help you become employed?

  How did you hearaboutus7
  AgencyN endor/school:                          ContactPerson:                                Phone#:

Pleasecompletethispage thenmailorturninthereferralto the nearestVR office. Fora Ii
                                                                                 stofoffices,go to www.rehabworksxom and
then clickon '
             lcontactUs''andthen select'DirectoryofLocalVR Offices andVendol
                                                                           -sn;oryou maycallotlrtollfree number
1-(800/451-4327formoreinformation,
      Received Date :              -                                                            outcomeofReferral
  y         ((()phone I
                      --IMail (
                              Z1InPerson I
                                         Z Fax                                                   (
                                                                                                 Z CompletedApplication
  ! contactDate:              contactedLy:                                                       Z Decidednottoappl y
  *Y       I
           Z Phone I
                   Z Letter I
                            Z lnPerson                                                           Z MissedOrientation
  à Orientati
            onscheduled: I
                         Z Group f--llndividual Date:                                            E(()Other            -
      AdditionalNotes:                                         -                                                       -

                                                       Page1of2                                              VRW 300(3/2018)
        Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 67 of 70

                                           Referralto VocationalRehabilitation
R                 Vocati
                       onalRehabilitation(VR)i
                                             sheretohelpintividualswithti
                                                                        sabili
                                                                             tiespreparefor,advancein,orretainempl
                                                                                          DateofReferral
                                                                                                                 oyment.

  NameofIndividual(Pleaseprint)                                DateofBirth           SocialSecurityNumber
  Address(Home)                                City                          State           Zip
  Address(Mailing)                             City                          State           Zip
  TelephoneNumber U-1Home U-lCell                     AdditipqalContactName
  whatisthebestmethodofcontact?(selectone)            AdditionalContactPhoneNumber
      r-IE-mail r-1vail
      1--1Pl
        .-.jö-t
              hè '
                 1
                 --1Olher(specity)                    A#diljpqy ipntpctE-mail
  CanVR IeaveamessageatthenumberIisted                Gender    I
                                                                --IMale 1-1Female
  above?          U-IYes U-lNo                                  I
                                                                --IDoesnotwishtodi scl
                                                                                     oseorself-identi
                                                                                                    fy
  E-mailAddress                                                       ved servicesfrom VR? j
                                                      Haveyou everrecei                         --jy*s           g--jNo

  MaritalStatus      U-1Divorced U-lMarriet           EducationLevel
  U1NeverMarried U-lSeparated U1WidoWed
  Ethnicity                                           Race(CheckaIlthatapply)
        U-IHispanicorLatino                           U-lAmericanlndian/AlaskaNative      U-lAsian
        I--INotHispanicorLatino                       I--IBlackorAfricanAmerican          U-1Whi te
        I--IDoesnotwishtodiscloseorsel
                                     f-identi
                                            fy        1-1NativeHawaii anorOtherPacifi
                                                                                    cIslander
                                                      ('
                                                       -)Doesnotwishtodiscscseorsel f-identify
  Accom modations
        DoyourequireanInterpreter?             I--IYes,ASL            I--IYesother,specifyIanguage:
        Doyourequireanassi stivelisteningdevi
                                            ce?                       I--IYes
        Doyourequiretranslateddocuments?                              F-1Yes
        Doyoureluireanyotheraccommotationsforyouri    mpairment?     I--IYes Ifso,pleaseexplain:
  W hatim airment tevents ou from workin ?
  How can VR helpyou become employed?

  How did you hearaboutus?
  AgencyN endor/school:                        ContactPerson:                             Phone #:

Please completethispagethen mailorturn inthe referraltothe nearestVR offi
                                                                        ce. Fora Iistofoffi
                                                                                          ces,gotowww.rehabworks.om and
then clickon''ContactUs'andthen selectd'DirectoryofLocalVR Offices and Vendor-
                                                                             c',oryou maycallourtollfree number
1-(800)-451-4327formoreinformation.
      Received Date :                                                                      outcnme ofReferral
  y     1
        -7Phone I
                --IMail I
                        --1lnPerson r--1Fax                                                F-1CompletedApplication
  I' contactDate:                 contactedby:                                             FR Decidednottoappl  y
  .
  y        I--IPhone F-ILetter 1-7 Inperson                                                U-1Mi ssedorientation
  E orientationscheduled: I
                          --IGroup 1  --1Individual Date:                                  I--Iother
      Addi
         tionalNotes:


                                                      Page1of2                                        VRW3CO(3/2018)
        Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 68 of 70

                                          Referralto VocationalRehabilitation
R                VocationalRehabilitati
                                      on(VR)isheretohelpindividual
                                                                 swi
                                                                   thtisabilitiespreparefor,advancein,orretainemployment,
                                                                                            DateofReferral
  NameofIndividual(Pleaseprint)                                 DateofBidh            SocialSecurityNumber
  Address(Home)                               City                            State           Zip
  Address(Mailing)                            City                            State           Zip
  TelephoneNumber I--IHome U-ICell                   AdditipnalContactName

 whatisthebestmethodofcontact?(selectone)            AdditionalcnntactPhoneNumber
      E--lE-mail r-1vail
 - r--1'- Phb-r
              hd '
                 F-1Olher(sjecity)                   A#.
                                                     . #!4i
                                                          .
                                                          pp.
                                                            pJçpnt4ctE-mail
 CanVRIeaveamessageatthenumberlisted                     Gender   I
                                                                  --IMale U-1Female
 above?           U-IYes U-INo                                    r-1Doesnotwishtotiscloseorself-i
                                                                                                 denti
                                                                                                     fy
  E-mailAddress                                          Haveyoueverreceivedservicesfrom yqe? r-jyes              g--jNo

  MaritajStatus      U-1Divorced f'
                                  -1Married              EducationLevel
  F-INeverMarri ed I--ISeparated U-IWidoWed
  Ethnicity                                              Race(CheckaIlthatapply)
        I--IHispani
                  corLatino                              I--IAmericanIndian/AlaskaNative U-1Asian
        U-1NotHispanicorLatino                            U7 BlackorAfri
                                                                       canAmerican            U-1White
        U-1Doesnotwishtodiscloseorself-identi
                                            fy            FR NativeHawaiianorOtherPaci ficIslander
                                                          I
                                                          --1Doesnotwishtodiscl oseorself-identify
  Accommodations
        DoyourequireanInterpreter?              I
                                                --IYes,ASL             I
                                                                       --IYesother,specifyIanguage:
        Doyourequireanassi  stiveIisteningtevi
                                             ce?                       I
                                                                       --IYes
        Doyourequiretranslateddocuments?                               I
                                                                       --IYes
        Doyourequireanyotheraccommodationsforyourimpairment?           U-lYes Ifso,pleaseexplain:
  W hatim airment revents ou from workin ?
  How can VR help you become employed?

  How did you hearaboutus?
  Agency/vendor/school:                        ContactPerson:                               Phone#:

Pleasecomplete this pagethen mailorturn inthereferraltothe nearestVR offi
                                                                        ce.Fora Iistofofices,go towwwprehabworks.ornand
thenclickon'ContactUs' 'and thenselect'DirectoryofLocalVR Offi cesandVendorsn;oryou maycallourtollfree number
1-(800)-451-4327formoreinformati
                               on.
      Received Date :                                                                        outcome ofReferral
  g El11Phone EIIIMai   l U-1InPerson I Z Fax                                                I
                                                                                             Z   CompletedAppli cation
  I* ContactDate:                contactedby:                                                Q   Decidednottoappl  y
  '
  Z        Z Phone EZ Letter U(1InPerson                                                     Z   MissedOrientation
  Q Orientationscheduled:F-IGroup I
  E                                  Z lndividual Date:                                      I
                                                                                             Z   Other
      Additi
           onalNotes:                                      -




                                                     Page1of2                                            VRW3CC(3/2û1s)
         Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 69 of 70

                                            Referralto VocationalRehabilitation
 R                 VocationalRehabilitati
                                        on(VR)isheretohel
                                                        pintividualswithtisabil
                                                                              iti
                                                                                espreparefor,advancein,orretainemployment
                                                                                           Date ofReferral
                                                                                                                           .




   NameofIndividual(Pleaseprint)                                 DateofBidh           SocialSecurityNumber
   Address(Home)                                City                          State           Zip
   Address(Mailing)                             City                          State           Zip
   TelephoneNumber I
                   --IHome I
                           --Icell                      AdditipnalContactName
  whatisthebestmethodofcontact?(selectone) AdditionalContactPhoneNumber
      f--1E-mail I--IMail                                                                                   -         -.
  - F'-1Phö' t
             lè f-iOlher(slecity)       ''-'A##tlpq.
                                                   p.lçpptqctE-mail
   CanVRIeaveamessageatthenumberIisted                  Gender     I--IMale U-lFemale
   above?       (
                -1 Yes U-1No                                        r-lDoesnotwi
                                                                               shtodiscloseorselfidentify
                                                                                                    -


   E-mailAddress                                          à              k
                                                        Hav youeverreceverjsewkcesfrom VR?              (
                                                                                                        -7 Yes       U-lNo
  MaritalStatus      U-1Divorced (-1Marri ed CducationLevel
  U-INeverMarried I--ISeparated I--IWidoWed
  Ethnicity                                     Race(Checka11thatapply)
        r--lHispanicorLatino                    I--IAmericanIndian/AlaskaNative      U-1Asian
        1--1NotHispanicorLatino                 1-lBlackorAfricanAmerican             1-1White
        I--IDoesnotwi shtodiscl
                              oseorself-i
                                        dentify U-lNativeHawaiianorOtherPacificI  slanter
                                                I--IDoesnotwishtodiscl oseorself-identify
  Accommodaticns
         DoyourequireanInterpreter?            U-IYes,ASL              F-IYesother,specifyIanguage:
         Doyourequireanassistive I
                                 isteningdevi
                                            ce?                        U-lYes
         Doyourequiretranslateddocuments?                             I--IYes
         Doyoureruireanyotheraccommodationsforyourimpairment?         î--lYes lfso,pleaseexplain:
  W hatim airment revents ou from workin ?
  How canVR help you become employed?

  How didyouvearaboutus?
  AgencyN endor/school:                         ContactPerson:                             Phone #:

Please complete this pagethen mailorturn i
                                         n the referraltothenearestVR o#ice, Fora Iistofoffices,go towww.rehabworks.orq and
thencli
      ckon'ContactUs'   'and thenselect'DirectoryofLocalVR Officesand Vendorsn;oryou maycal    lourtollfree number
1-(800)-451-4327formoreinformation.
      Received Date :                                                                       outcomeofReferral
  g     I
        --Iphone r-lMail IZ InPerson EIIFax                                                 IZ completedApplication
  ! contactDate:   -               contactedby:                                             Z Decidednottcappl  y
  b1        I--IPhone g--lLetter I
                                 Z InPerson                                                 Z MissedOrientation
     orientationscheduled:r-lGroup ED Indivi  dual Date:                                    (Z)Other
      AdditionalNotes:                              -     -
                                                                                                                 -     -   -




                                                       Page1of2                                          VRW3OO(3/2018)
Case 1:19-tp-20071-DPG Document 3 Entered on FLSD Docket 07/08/2020 Page 70 of 70


                                                                                                                           !,
                                                                                                                            -'-
                                                                                         K +                                    )

                                                                                         9
                                                                                         - .Uq                 n
                                                                                                               *
                                                                                         3 --
                                                                                 M
                                                                                       zt-       J




                                                                                     G sy
                                                                                     =  s                  .




                                                                                                          é g.y.
                                                                                                          e        C



                                                                                 f-
                                                                                                          vy .
                              '
                              @x'
                                N
                                .
                                J.j
                                  #;
                                    p.14.Jc.4J.#
                                   >.
                                    tj
                               Nv-f..
                                    .;hs
                             xk- .. .
                                       .q.f* 'k
                                       s..
                                               zr&
                                                ..
                                                  .
                                                  J
                                                  4
                                                  : j
                                                   %K
                                                 :>.u
                                           gjr....
                                                                                                          %
                                                                                                          ç.p)
                                                                                                            ='
                                                                                                             y
                                                                                                             ,
                     .
                         .
                               .
                               .
                                         *.+'v
                                        -.                      A
                                                                                                      *        -
                                                                                                                       +.
                     q:                        XXW S
                                             . .:   '-' '



                                             O
                                             o r - p
                                                 =
                                                                    =
                                                                                                      %-:,
                                                                                                         )
                                                                                                         J                     )
                                                                                                                               6




                                             r 1 :
                                                 0                                                                             :
                                                                             n1



              QX
                                             rU i                   t6      œ
                                                                             c =
                                                                            ..D
                                                                                =

                                                                                     -
                                                                                                                       .

                                                                                                                       .
                                                                                                                   w
                 -                                                          c                                          '*

                                             s U&
                                             -
                                                n Q
                                                  s                         c
                                                                            c
                                                                            c
                                                                            >
                                                                                  -
                                                                                  .
                                                                                  -
                                                                                 --
                                                                                                 -
                                                                                                               -
                                                                                                                       .*
                                                                                                                       e.'
                                                                                                                       . l
                                                            V       W       c
                                                                                     -

                                                                                 . . .-
                                                                                 -
                                                                                             -        -

                                                                                                                 . *.j
                                                                            D    -                             . . j
                                        >
                                        <                   U       e       c
                                                                            <
                                                                                 ==
                                                                                 . -                             - I

                               <
                                        &                   D               œ
                                                                                 œ
                                                                                 -
                                                                                                                e 1l

                                                                            c    =                                          t
                                        r                   G
                                                            >. @            tn                                             1'
                                                                                                                           l
                                                                                                                           r
                                                                                                                           I
                                                                                                                           I
                                                                    a                                              '       !
                                                                                                                           k

                                        @                   =       ?.
                                        5                   -       o
                                     * '                    q/h
                                                            '
                                                                        X            A
                                                                                     Y
                                                                                     o 1
                                                                                             >

                                                                                       .

                                                            D           &
                                                            O           9
                                                            V       H2           M       *
                                                            a                    5 =                 = =
                                                            *           e        m -

                                                            T
